                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


CHRISTY KENNON,                             )
          Plaintiff,                        )
                                            )
          v.                                )
                                            )              JUDGMENT
ANDREW SAUL,                                )
Commissioner of Social Security,            )              Case No. 5:18-CV-209-KS
             Defendant.                     )
                                            )




Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
parties’ cross motions for judgment on the pleadings.

IT IS ORDERED, ADJUDGED AND DECREED the Plaintiff’s Motion for Judgment on the
Pleadings [DE-36] is GRANTED, Defendant’s Motion for Judgment on the Pleadings [DE-40] is
DENIED and the case is REMANDED to the Commissioner pursuant to sentence four of 42 U.S.C.
§ 405(g) for further consideration.



This judgment filed and entered on September 10, 2019, with electronic service upon:

Charlotte Hall, Counsel for Plaintiff
Amanda Gilman, Counsel for Defendant



                                            PETER A. MOORE, JR.
                                            CLERK, U.S. DISTRICT COURT



DATE: SEPTEMBER 10, 2019                    /s/ Shelia Foell
                                            (By): Shelia Foell, Deputy Clerk
